ADVISORY ACTION
Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice.

The proposed amendments filed 1/27/2022 will not be entered because they raise new issues that require further consideration and search. Specifically, proposed claim 1 requires the optical enhancement layer to comprise a copolymer comprising “(a) an imide structural unit, and (b) a urethane structural unit, a siloxane structural unit, or a combination thereof”, which was not previously required. (Although previously presented claim 4 disclosed similar features, they were optional and not required as in proposed claim 1.) Additionally, in the interest of compact prosecution, it is noted proposed claim 8 would appear to raise new issues under 35 USC 112(b) because the claim further limits “the amide structural unit”, but this feature is not described in proposed claim 1 (i.e., it appears proposed claim 8 should depend from proposed claim 4).
 
In the interest of compact prosecution, the proposed amendments appear to overcome the previous rejections based on Karasawa (JP 2018-119144) in view of Kim (KR 101696962). Karasawa is silent with regard to a polyimide containing a urethane structural unit or a siloxane structural unit. 

Additionally, the proposed amendments to claims 6 and 8 would overcome the previous claim objections.

The drawings filed 1/27/2022 are accepted and overcome the previous objections. The replacement Figure 9 has support in Table 1 on page 69 of the certified translation of the foreign priority document Korean Application No. 10-2018-0120054, which foreign priority document was claimed for priority under 37 CFR 1.55 in the Application Data Sheet on the filing date of the present application, 10/7/2019, and which was explicitly incorporated by reference into the present application on lines 4-7 of page 1 of the specification. See MPEP 2163.07(II).
Applicant’s arguments relate to the proposed amendments, which were not entered, and so are moot. Therefore, the examiner maintains the rejections of record.

/JOHN D FREEMAN/Primary Examiner, Art Unit 1787